MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any
                                                                    Jun 23 2017, 9:06 am
court except for the purpose of establishing
the defense of res judicata, collateral                                  CLERK
                                                                     Indiana Supreme Court
estoppel, or the law of the case.                                       Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         James D. Boyer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        June 23, 2017
Child Relationship of: C.B.                              Court of Appeals Case No.
(Minor Child),                                           35A02-1611-JT-2548
                                                         Appeal from the Huntington
T.J. (Mother),                                           Circuit Court
Appellant-Respondent,                                    The Honorable Thomas M. Hakes,
                                                         Judge
        v.                                               Trial Court Cause No.
                                                         35C01-1601-JT-8
Indiana Department of Child
Services,
Appellee-Petitioner.




Najam, Judge.


Court of Appeals of Indiana | Memorandum Decision 35A02-1611-JT-2548| June 23, 2017          Page 1 of 7
                                            Statement of the Case
[1]   T.J. (“Mother”) appeals the trial court’s termination of her parental rights over

      her minor child C.B. (“Child”). Mother raises a single issue for our review,

      namely, whether the State presented sufficient evidence to support the

      termination of her parental rights. We affirm.


                                     Facts and Procedural History
[2]   Mother gave birth to Child on March 22, 2013.1 On June 30, 2014, the Indiana

      Department of Child Services (“DCS”) received a report that Mother and

      Child’s home contained an active methamphetamine lab. In addition, the

      home had no running water or electricity. DCS took custody of Child at that

      time and placed Child in foster care. Mother was arrested.


[3]   On July 1, the State charged Mother with dealing in methamphetamine, as a

      Class A felony. On July 2, DCS filed a petition alleging that Child was a Child

      in Need of Services (“CHINS”). On August 19, Mother pleaded guilty as

      charged. And on October 7, Mother was ordered to complete residential drug

      treatment as part of a deferred sentencing order.


[4]   On February 13, 2015, the trial court held a factfinding hearing and adjudicated

      Child to be a CHINS. On May 8, Mother was discharged from the residential

      drug treatment program for “drinking and smoking spice.” Appellant’s App.




      1
          Child’s father has signed a consent for Child to be adopted, and he does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 35A02-1611-JT-2548| June 23, 2017                   Page 2 of 7
      Vol. 2 at 101. Accordingly, on May 19, the criminal court sentenced Mother to

      twenty years, with eight years executed and twelve years suspended to

      probation. On May 28, the CHINS court ordered that, upon her release from

      incarceration, Mother was to: maintain contact with DCS; complete a

      parenting assessment; participate in homebased parenting; participate in

      individual therapy; participate in anger management; and participate in

      substance abuse treatment.


[5]   On January 20, 2016, DCS filed a petition to terminate Mother’s parental rights

      to Child. Following a hearing on August 31, the trial court granted that

      petition on October 12. In support of its order, the trial court entered findings

      and conclusions. This appeal ensued.


                                     Discussion and Decision
[6]   We begin our review of this appeal by acknowledging that “[t]he traditional

      right of parents to establish a home and raise their children is protected by the

      Fourteenth Amendment of the United States Constitution.” Bailey v. Tippecanoe

      Div. of Family & Children (In re M.B.), 666 N.E.2d 73, 76 (Ind. Ct. App. 1996),

      trans. denied. However, a trial court must subordinate the interests of the

      parents to those of the child when evaluating the circumstances surrounding a

      termination. Schultz v. Porter Cnty. Ofc. of Family & Children (In re K.S.), 750

      N.E.2d 832, 837 (Ind. Ct. App. 2001). Termination of a parent-child

      relationship is proper where a child’s emotional and physical development is

      threatened. Id. Although the right to raise one’s own child should not be


      Court of Appeals of Indiana | Memorandum Decision 35A02-1611-JT-2548| June 23, 2017   Page 3 of 7
      terminated solely because there is a better home available for the child, parental

      rights may be terminated when a parent is unable or unwilling to meet his or

      her parental responsibilities. Id. at 836.


[7]   Before an involuntary termination of parental rights can occur in Indiana, DCS

      is required to allege and prove:

               (B) that one (1) of the following is true:

                       (i) There is a reasonable probability that the
                       conditions that resulted in the child’s removal or the
                       reasons for placement outside the home of the
                       parents will not be remedied.

                       (ii) There is a reasonable probability that the
                       continuation of the parent-child relationship poses a
                       threat to the well-being of the child.

                                                      ***

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


      Ind. Code § 31-35-2-4(b)(2). DCS’s “burden of proof in termination of parental

      rights cases is one of ‘clear and convincing evidence.’” R.Y. v. Ind. Dep’t of Child

      Servs. (In re G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting I.C. § 31-37-

      14-2).


[8]   When reviewing a termination of parental rights, we will not reweigh the

      evidence or judge the credibility of the witnesses. Peterson v. Marion Cnty. Ofc. of
      Court of Appeals of Indiana | Memorandum Decision 35A02-1611-JT-2548| June 23, 2017   Page 4 of 7
       Family & Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       Judy S. v. Noble Cnty. Ofc. of Family & Children (In re L.S.), 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999), trans. denied.


[9]    Here, in terminating Mother’s parental rights, the trial court entered specific

       findings of fact and conclusions thereon. When a trial court’s judgment

       contains special findings and conclusions, we apply a two-tiered standard of

       review. Bester v. Lake Cnty. Ofc. of Family & Children, 839 N.E.2d 143, 147 (Ind.

       2005). First, we determine whether the evidence supports the findings and,

       second, we determine whether the findings support the judgment. Id.

       “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the trial court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[10]   Mother’s challenge on appeal is very narrow. Mother concedes that the

       evidence is sufficient to support the trial court’s findings underlying its

       conclusions that Mother will not remedy the conditions that resulted in Child’s

       removal, that the continuation of the parent-child relationship poses a threat to

       the well-being of Child, and that there is a satisfactory plan for C.B.’s care and

       treatment. Mother only challenges the sufficiency of the evidence to show that

       Court of Appeals of Indiana | Memorandum Decision 35A02-1611-JT-2548| June 23, 2017   Page 5 of 7
       termination is in the best interests of Child. Thus, we address only that

       contention.


[11]   In determining whether termination of parental rights is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. A.S. v.

       Ind. Dep’t. of Child Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010).

       “A parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best

       interests.” Castro v. State Ofc. of Family & Children, 842 N.E.2d 367, 374 (Ind. Ct.

       App. 2006), trans. denied. “Additionally, a child’s need for permanency is an

       important consideration in determining the best interests of a child, and the

       testimony of the service providers may support a finding that termination is in the child’s

       best interests.” In re A.K., 924 N.E.2d at 224 (emphasis added).


[12]   In support of her contention on this issue, Mother maintains that, while her

       earliest possible release date is December 2020, she might be able to get an early

       release in 2018. Mother also asserts that she “already has both stable housing

       and employment lined up when she is released.” Appellant’s Br. at 8. Finally,

       Mother maintains that Child has lived in the same foster home since her

       removal, so “[r]emaining there a little longer while Mother completes her term

       of incarceration would not negatively impact C.B.” Id. But Mother’s

       contentions amount to a request that we reweigh the evidence, which we

       cannot do.



       Court of Appeals of Indiana | Memorandum Decision 35A02-1611-JT-2548| June 23, 2017   Page 6 of 7
[13]   As the trial court found, both the family case manager and Guardian ad Litem

       testified that adoption and termination of Mother’s parental rights is in Child’s

       best interests. The totality of the evidence, including Mother’s historical

       inability to provide a safe and stable home and her inability to overcome her

       debilitating substance abuse, supports the trial court’s conclusion that

       termination of Mother’s parental rights is in Child’s best interests. The trial

       court did not err when it terminated Mother’s parental rights to Child.


[14]   Affirmed.


       Mathias, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 35A02-1611-JT-2548| June 23, 2017   Page 7 of 7